DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/05/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature document is in a language other than English, and no translation has been provided for this document.  Therefore, it is not possible to determine the relevance of this document.  The IDS has been placed in the application file, but the information of this NPL document has not been considered as to the merits.  The rest of the references have been considered as indicated by the signed 1449 in which the rest of the references are not lined through.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claim 6 doesn’t make sense because it seems to compare a magnitude of movement of two different portions that are move by two different types of movement—composed translation of the seat bottom versus rotation of the seat assembly; 
Claim 7 is rejected on similar basis to claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumazaki (US 20100244524).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

a seat track (31);
a rear mounting unit (comprising elements 32, 36, 37) that is moveably disposed on the seat track (32), wherein the rear mounting unit has a rear mounting unit latch mechanism that selectively couples the rear mounting unit to the seat track to inhibit movement of the rear mounting unit with respect to the seat track (paragraph 0032);
a seat back (2) that is pivotally mounted to the rear mounting unit along a seat back pivot axis (seat back axis defined by rotation about pivot pins 25);
a seat bottom (3) that is pivotally mounted to the seat back along a side link axis (side link axis defined by rotation about pivot pins 5A, as shown in Figures 3 and 6); and
a latch mechanism (in the reclining device 20 and shown in Figures 1-6) that selectively inhibits movement of the seat bottom with respect to the seat back (by biasing described in paragraph 0032 and release by actuation of lever 9).

2. (Currently Amended) The seat assembly of claim 1 wherein the seat assembly is held in a first position in which the seat back is generally upright and the seat bottom is generally horizontal when (a) the rear mounting unit latch mechanism inhibits movement of the rear mounting unit with respect to the seat track, and (b) the latch mechanism inhibits rotation of the seat back about the seat back pivot axis and inhibits rotation of the seat back with respect to the seat bottom about the side link axis (as shown by the solid lines in Figure 1).



4. (Original) The seat assembly of claim 3 wherein the seat bottom moves forward and downward when the seat assembly moves from the first position to the second position (as shown by the comparison of dashed and solid lines in Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki (US 20100244524) in view of Kuester (DE 4212589).

On the other hand, Kuester shows a seat similar to that of Kumazaki, as Kuester shows a front link 5, latch mechanism interconnecting the seat back and seat bottom, and side link comprising, in part, element 3.  Kuester also has a seat track 4, which is connected to the seat back via other links, but which does not directly support the front link such that the seat bottom and seat back can be held in a fixed angular position relative to each other and be rotated forwardly and downwardly.
It would have been obvious to modify Kumazaki to have a separate track supporting its seat back and to independently support the front link 7 of Kumazaki so that the seat back can move forward and closer to the support point of the front link 7 while the seat back and seat bottom of Kumazaki are held in a fixed angular relationship relative to each other and rotate forwardly and downwardly, as taught by Kuester, because doing so would provide the benefit of increasing the space behind the seat back and behind the seat overall for improved walk-in or easy-entry benefits.   

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 


6. (Currently Amended) The seat assembly of claim 5 wherein the seat bottom moves further forward and downward when the seat assembly moves from the first position to the third position than the seat assembly moves from the first position to the second position (as best understood in view of the indefiniteness, the seat bottom would move further during transition to the third position than during transition to the second position because both transitions are dependent on the same front link 7 of Kumazaki, but the transition to the third position includes rotation of the seat bottom whereas transition to the second position does not include rotation).



8. (Original) The seat assembly of claim 5 wherein the seat bottom has a front link that that is pivotable about a first front link axis at a first front link end and is pivotable about a second front link axis at a second front link end, wherein the first front link axis (at lower end of front link 7, shown in solid lines in Figure 1 of Kumazaki) is disposed below the second front link axis (at upper end of front link 7, shown in solid lines in Figure 1 of Kumazaki) when the seat assembly is in the first position and the second position (as shown solid lines in each of Figures 1 and 6 of Kumazaki), the second front link axis is disposed below the first front link axis when the seat assembly is in the third position (as taught by link member 6 of Kuester applied to front link 7 of Kumazaki in the combination).

10. (Original) The seat assembly of claim 8 wherein the front link rotates about the first front link axis and the second front link axis and the seat bottom and the seat back rotate about the seat back pivot axis but not the side link axis when the seat assembly .

Claims 11-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki (US 20100244524) in view of Yamada (US 2014/0353454).
Kumazaki provides a seat track, a rear mounting unit, a seat back, a seat bottom, and a latch mechanism, but lacks detailing the specifics of rollers and a mounting unit latch mechanism in the seat track.
On the other hand, Yamada has a similar track to that shown by Kumazaki and Yamada further shows the details of follers 20a and a mounting unit latch mechanism in the seat track.
It would have been obvious to provide the details of rollers and a mounting unit latch mechanism in the track of Kumazaki, as taught by Yamada, because doing so are known expedients that provide the benefits of friction reduction and locked positioning of the sliding rails. 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
11. (Original) A seat assembly comprising:
a seat track (31 of Kumazaki) that has a bottom side that is adapted to be mounted to a support member and a top side disposed opposite the bottom side;

a seat back (2 of Kumazaki) that is pivotally mounted to the rear mounting unit;
a seat bottom (3 of Kumazaki ) that is pivotally mounted to the seat back; and
a latch mechanism (in the reclining device 20 and shown in Figures 1-6 of Kumazaki)  that selectively inhibits movement of the seat bottom with respect to the seat back.

12. | (Currently Amended) The seat assembly of claim 11 wherein the rear mounting unit includes a first bracket and a second bracket that is fixedly coupled to the first bracket, wherein the seat back is received between the first bracket and the second bracket (opposing instances of bracket 4 of Kumazaki).

13. (Original) The seat assembly of claim 12 wherein the first bracket and the second bracket are partially received in the seat track (via upper rail 32 of Kumazaki).



15. (Original) The seat assembly of claim 13 wherein the roller is mounted to the second bracket such that the second bracket is positioned between the first bracket and the roller (where the brackets are supersets comprising the upper rails 32 of Kumazaki, as can be appreciated by the cross section in Figure 3A).

16. (Original) The seat assembly of claim 13 wherein a second roller is mounted to the second bracket and is configured to roll along the top side of the seat track, wherein the seat track extends along a seat track axis and the rear mounting unit latch mechanism is axially positioned between the roller and the second roller (as can be appreciated from Figure 3A of Yamada).

17. (Original) The seat assembly of claim 16 wherein the rear mounting unit latch mechanism is at least partially received in the seat track (Figure 2 of Yamada).

18. (Original) The seat assembly of claim 17 further comprising a biasing member that biases the rear mounting unit latch mechanism toward a locked position to inhibit movement of the rear mounting unit with respect to the seat track (paragraph 32 of 

19. (Original) The seat assembly of claim 11 further comprising a second seat track (figure 1 of of Kumazaki), a second rear mounting unit that is moveably disposed on the second seat track (similar mounting units in each track), and a connecting tube that extends from the rear mounting unit to the second rear mounting unit to help synchronize movement of the rear mounting unit and the second rear mounting unit along the seat track and the second seat track, respectively (Figure 2 of Kumazaki).

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki (US 20100244524) and Yamada (US 2014/0353454) in view of Berg (US 3973799).
Berg shows the hook member locking the seat back with the seat bottom in Figures 1-2.  It would have been obvious to apply this to the combination of Kumazakin and Yamada.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
20. (Original) The seat assembly of claim 19 wherein the seat bottom has a rear member that extends between a pair of side members that are pivotally coupled to the seat back, wherein the latch mechanism secures the rear member to the connecting tube to inhibit pivoting of the seat back with respect to the seat bottom (in accordance with the statement of obviousness).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636